Order entered June 15, 1965, directing the taking of the depositions of defendants and a witness in the City of Teheran, Iran, and order entered July 9, 1965, denying plaintiff’s motion to be relieved of a stipulatiou withdrawing objections to the taking of the depositions, unanimously affirmed, without costs or disbursements. The depositions were to be taken in connection with applications by defendants to vacate default judgments on the ground defendants were not served with process and the court acquired no jurisdiction. In affirming, we do so without prejudice to plaintiff’s right, in the proceedings to vacate the judgments, to elicit and present any competent material directed to the weight to be given to any of the testimony adduced in the taking of the depositions. On the present state of the record, this court is in no position to determine the admissibility or weight to be given any such evidence. All we decide is that the taking of depositions was warranted and that there wras no error in denying the motion to relieve plaintiff of its stipulation. Concur — Breitel, J. P., Valente, McNally and Staley, JJ.